Citation Nr: 0125073	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  97-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for 
service-connected duodenitis/gastritis.


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 through July 
1981 and from April 1983 through April 1995.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a December 
1995 rating decision of the RO in St. Petersburg, Florida 
which denied the veteran's claim for a compensable rating for 
his service connected duodenitis/gastritis.  The veteran 
expressed his disagreement in a NOD filed in October 1996.  A 
SOC was issued in March 1997 and the veteran perfected his 
appeal in May 1997.


REMAND

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
requires that medical reports be interpreted in light of the 
entire recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous . . . ."  
Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and remanded 
the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issue on appeal as the evaluation for 
service-connected duodenitis/gastritis, rather than as a 
disagreement with the original rating award for these 
conditions.  Nonetheless, the Board concludes that the RO's 
statement of the case (SOC), dated in March 1997, provided 
the appellant with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation herein.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation herein and rendering a decision regarding the 
same.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A remand is required for compliance with VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630, et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

The veteran was granted service connection in December 1995 
for duodenitis/gastritis and assigned a noncompensable 
rating.  He was rated according to 38 C.F.R. § 4.114, under a 
combination of Diagnostic Codes 7305 and 7307 (2001).

Diagnostic Code 7307 sets forth the criteria for disability 
ratings for hypertrophic and atrophic gastritis.  The rating 
criteria provide that when rating atrophic gastritis, which 
is a complication of number of diseases, the underlying 
condition should be rated.  38 C.F.R. § 4.114, Diagnostic 
Code 7307 (2001).

Diagnostic Code 7305 establishes the rating criteria for 
duodenal ulcers.  A 10 percent evaluation is assigned for a 
mild condition, with symptoms recurring once or twice yearly.  
A 20 percent rating is warranted when the condition is 
considered moderate, with severe symptoms recurring two or 
three times per year, averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent disability 
rating is assigned for a moderately severe duodenal ulcer, 
where impairment of health is manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration, at least four or more times per year.  A 
60 percent rating is warranted when the condition is severe, 
pain is only partially relieved by ulcer therapy; symptoms 
include periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of a 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2001).
The December 1995 rating decision assigned a noncompensable 
rating for the veteran's condition because the VA examination 
revealed no abnormalities.  However, a review of the report 
of that examination reveals that it was inadequate.  The duty 
to assist includes the duty to conduct a thorough and 
contemporaneous medical examination, "one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  There 
is no indication that the VA examiner reviewed the veteran's 
claims file prior to the examination.  See 38 C.F.R. §§ 4.1, 
4.2 (2001).  Moveover, the veteran was scheduled for a VA 
stomach, duodenum and peritoneal adhesion examination, which 
was not conducted.  The veteran received a general medical 
examination.  Accordingly, the veteran should be re-examined 
on remand, and the examination should include all necessary 
and appropriate tests and full review of the claims folder.

Finally, any additional medical records showing treatment for 
duodenitis/gastritis since dated since 1995 could prove 
relevant to the claim and should be requested on remand.  The 
veteran stated on his Form VA9 that he had an appointment at 
a VA medical facility in June 1997 and indicated that these 
records should be associated with his claims file for 
consideration in this appeal.  However, these records have 
not been associated with the claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.

2.  The RO should request that the veteran 
provide the names, addresses, approximate 
dates of treatment, and appropriate 
releases for the treatment records of all 
private health care providers who treated 
the veteran for duodenitis/gastritis since 
1995.
3.  The RO should request that the veteran 
provide the names of any VA medical 
facilities at which he received treatment 
or evaluation for duodenitis/gastritis 
since 1995.

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken. 

5.  After the foregoing development has 
been accomplished, the RO should schedule 
the veteran for a VA stomach, duodenum 
and peritoneal adhesion examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic and clinical tests, including 
an endoscopy and x-rays if needed, should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should identify all symptoms 
attributable to the veteran's service-
connected duodenitis/gastritis. The 
examiner should describe and report the 
veteran's duodenitis as one of the 
following: (a) severe - pain only 
partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of a definite impairment of 
health; (b) moderately severe - where 
impairment of health is manifested by 
anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration, at least four or 
more times per year; (c) moderate - 
severe symptoms recurring two or three 
times per year, averaging 10 days in 
duration; or with continuous moderate 
manifestations; or (d) mild - symptoms 
recurring once or twice yearly.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




